Citation Nr: 1641682	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  10-43 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to January 1967.

This matter initially came before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In that decision, the RO denied entitlement to service connection for a low back disability, characterized as Grade 1/4 spondylolisthesis L5 anterior to S1, desiccation, central disc bulging at L4-5 and L3-4, and focal herniation L1 and L2 on the left.

The Veteran testified before the undersigned at a March 2011 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his file.

In April 2013, the Board remanded this matter for further development.

In August 2013, the Veteran submitted an "Appeal to Board of Veterans' Appeals" form (VA Form 9) on which he indicated that he wished to attend a Board hearing at the RO (Travel Board hearing).  As noted above, however, the Veteran testified at a Board hearing in March 2011 and the hearing addressed the only appellate issue of which the Board is aware.  The Veteran has not provided any reason why he believes a second hearing is necessary on the issue that was already addressed at the earlier Board hearing.  Moreover, the Board is granting the Veteran's appeal in full, as explained below.  Thus, a second hearing is not necessary.

In October 2013, the Board again remanded this matter for further development.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, spondylosis of the lumbar region, acquired spondylolisthesis, disc dessication and central disc bulging at L4-5 and L3-4, lumbar herniated nucleus pulposis left L1-2, lumbar/sacral degenerative disc disease/degenerative joint disease, and subacute myoligamentous strain/sprain of the lumbosacral spine is related to service.


CONCLUSION OF LAW

Spondylosis of the lumbar region, acquired spondylolisthesis, disc dessication and central disc bulging at L4-5 and L3-4, lumbar herniated nucleus pulposis left L1-2, lumbar/sacral degenerative disc disease/degenerative joint disease, and subacute myoligamentous strain/sprain of the lumbosacral spine was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

As the Board is granting the claim of service connection for a low back disability, the claim is substantiated and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) .

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, a July 2008 MRI report from Summit Healthcare Regional Medical Center, an August 2008 examination report from C. Anderson, a February 2010 examination report from New Horizons Physical Therapy, a May 2013 examination report from B. Sorosky, M.D., and a June 2013 VA examination report include diagnoses of spondylosis of the lumbar region, acquired spondylolisthesis, disc dessication and central disc bulging at L4-5 and L3-4, lumbar herniated nucleus pulposis left L1-2, lumbar/sacral degenerative disc disease and degenerative joint disease, and subacute myoligamentous strain/sprain of the lumbosacral spine.  Thus, a current low back disability has been demonstrated.

The Veteran has reported that he injured his back in service when he fell while climbing down a rope ladder from a ship to a smaller landing craft during an amphibious landing exercise off the coast of Spain.  He did not receive any significant treatment for his back while in service (and there are no service treatment records documenting any back problems in service), but he has contended that he was informed that he had residuals of a prior back injury when he applied for employment with the Los Angeles Police Department (LAPD) in 1968.

The Veteran is competent to report a back injury in service.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  There is no evidence to explicitly contradict his reports, and they are not inconsistent with the evidence of record and the circumstances of his service.  Hence, the Board finds that his reports of a back injury in service are credible.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.303 (a) (each disabling condition for which a Veteran seeks service connection must be considered on the basis of the places, types, and circumstances of his service, as shown by the evidence).

There are conflicting medical opinions as to whether the Veteran's current back disability is related to service.  The Board, therefore, must weigh the credibility and probative value of this evidence, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 29-40 (1994).

In March 2011, the Veteran's primary care physician (S.C.B.) opined that it was likely ("more likely than not") that the Veteran's "lifelong back pain problem is the result of his injury while on active duty."  This opinion was based on the Veteran's reports of a back injury in service, abnormal x-ray findings approximately one year following his separation from service, and daily back pain ever since the in-service injury.

The May 2013 examination report from Dr. Sorosky includes diagnoses of spondylosis of the lumbar region and acquired spondylolisthesis.  Dr. Sorosky opined that the Veteran's described mechanism of injury (falling onto his buttocks from 10 feet in 1966 while in service) is "very consistent with his MRI findings and likely the result of his current condition."  There was no further explanation or reasoning provided for this opinion.

The physician who conducted the June 2013 VA examination opined that the Veteran's current low back disability was not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service.  He reasoned that there was no evidence in service or shortly thereafter of any functional loss in service or at the Veteran's LAPD interview and that the X-rays which reportedly indicated "trauma" at that time were not definitive.  Also, the Veteran did not receive any treatment for "40+" years, despite the availability of health insurance, for what was described at the time of the June 2013 examination as severe back pain.  Rather, he had only recently engaged in treatment.  Accordingly, there was no clear and convincing evidence that the reported back injury in service had anything to do with the X-ray evidence of "age-mild" degenerative disc disease/degenerative joint disease of a person in the Veteran's age group associated with mechanical dysfunction due to mild degenerative disc disease/degenerative joint disease and "L5-S1 spondy and/or other factors such as age and genetics."  His back problems were not due to or aggravated by his in-service experience.

In an August 2013 letter, H. Fazz, M.D. explained that he had reviewed some of the Veteran's records and that after examining the Veteran and his treatment records, it was his opinion that "100 [percent] of [the Veteran's] lower back pain disability is due to the physical traumas suffered during [his] military service as noted in his records."  Dr. Fazz did not provide any specific reasoning for this opinion other than to note that there is no known history of the Veteran's family having his back disability and that his mother was 91, was in good condition for her age, and played tennis into her 70s.

In March 2014, the physician who conducted the June 2013 VA examination re-reviewed the Veteran's claims file and opined that "there continues to be no substantive proof which is clear and convincing that the current [degenerative disc disease/degenerative joint disease] with x-ray spondy as noted was either caused by [and/or] made worse" by service.  The fact that the Veteran was told of a back fracture during his LAPD interview may mean that he had a spondylosis which they interpreted as a fracture and/or spondylosis, "but as such, is common in the population and rare due to injury."  Without x-ray at the time of the reported fall in service, thereafter, and/or within a year of service or in the intervening time before the LAPD examination, there is no way to connect what the Veteran was told to service.  If the Veteran had fractured his back in service, he would have been "layed up for a very long time, permanently profiled and treated thereafter, for all of which there is no clear and convincing evidence."  The development of osteoarthritis, degenerative disc disease/degenerative joint disease, and the resultant mechanical dysfunction of the back later in life is something that "unfortunately is due to genetics, [and/or] other factors rather than a causation which is clear and undeniably based upon medical documentation as due to [and/or] made worse" by service.  

The physician further noted that the June 2013 opinion was deemed to be insufficient because it failed to note or properly consider the "vague back pain and the like from [a 2002 cardiologist and/or] similar innuendo not supported by [service treatment records], post injury records, post [service] back records[, and/or] the like but only generated by the [Veteran] telling the doc[tor] what the [Veteran] thought."  Overall, there was no "biologically plausible relationship, either causation [and/or] aggravation," between the reported fall in service and the current back disability.  Any reasoning which concludes that the interpretation of a fracture at the time of the LAPD examination and the continual development of the current back disability is due to and/or aggravated by the reported fall in service is flawed and is an error in reasoning.

In August 2016, the Board sought to obtain an expert medical opinion from an orthopedic spinal surgeon through the Veterans Health Administration (VHA opinion) in accordance with the provisions of 38 C.F.R. § 20.901 (a) (2015).  Later that month, a VA physician reviewed the Veteran's claims file and opined that it was likely ("at least as likely as not") that the Veteran's current low back disability had its clinical onset in service.  He reasoned that the injury described by the Veteran was falling on his buttocks from 10 feet while in service.  There are no service treatment records for a back injury and he did not seek treatment because of getting a malinger label.  The first x-rays of the lumbar spine were done in 1968 when he applied for a position for the LAPD.  He was denied entrance to the police academy after the x-rays of the lumbar spine were completed.  These records from the LAPD were not available, but the VA physician opined that the Veteran was denied entrance because of bilateral pars interarticularis defect at L5 and spondylolisthesis L5-S1.  The defect can be interpreted as a fracture.  He did not have vertebral body compression fracture since no vertebral body compression defect was noted in the lumbar spine MRIs completed in July 2008 and May 2013.

The physician further explained that the fracture at the pars interarticularis does not cause severe pain "as vertebral body compression fractures" and could be the reason that the Veteran did not seek treatment.  A VA primary care physician reported the Veteran's back pain over 25 years, which would be around the early 1980s and with recurrent episodes.  A January 2002 VA cardiology report noted back pain in 1996.  The degenerative arthritis of the lumbar spine at the L3-4 and L4-5 levels are due to the increased strain from the abnormal spinal alignment at the lower level (L5-S1 spondylolisthesis).  The L5-S1 spondylolisthesis has progressed from grade I (as shown on the July 2008 MRI) to grade II (as shown on the May 2013 MRI).  Overall, the etiology of the Veteran's current low back disability is the fall during active duty during the landing exercise off the coast of Spain.

The June 2013 and March 2014 opinions are probative value; they certainly point to the long period following service without treatment and the only bridge found between service and current disability was the Veteran's claim of constant pain.  

This evidence is countered by an August 2016 opinion that is accompanied by a specific rationale that is not inconsistent with the evidence of record.  This opinion is adequate and also entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

Although the March 2011 and May and August 2013 opinions are either based on the Veteran's reports of a continuity of back symptomatology in the years since service (of which there is evidence to contrary) or are not accompanied by specific rationales, they at least support the conclusion that the Veteran's current back disability was incurred in service.

The Board finds that the evidence is in equipoise as to whether current low back disability is related to his back injury in service.  Resolving all reasonable doubt in his favor, the Board concludes that the criteria for service connection for the currently diagnosed low back disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.



ORDER

Entitlement to service connection for spondylosis of the lumbar region, acquired spondylolisthesis, disc dessication and central disc bulging at L4-5 and L3-4, lumbar herniated nucleus pulposis left L1-2, lumbar/sacral degenerative disc disease/degenerative joint disease, and subacute myoligamentous strain/sprain of the lumbosacral spine is granted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


